EXHIBIT 10.1

Execution Version

AMENDMENT NO. 1 TO ABL CREDIT AGREEMENT

This AMENDMENT NO. 1 TO ABL CREDIT AGREEMENT, dated as of April 26, 2019 (this
“Agreement”), by and among MKS Instruments, Inc., a Massachusetts corporation
(the “Borrower”), the other Loan Parties party hereto, Barclays Bank PLC
(“Barclays”), as the administrative agent and the collateral agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement referred to
below, and each Lender party hereto.

RECITALS:

WHEREAS, reference is made to the ABL Credit Agreement, dated as of February 1,
2019 and as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”; and as
amended by this Agreement, the “Credit Agreement”), among the Borrower, the
other Borrowers from time to time party thereto, the Lenders and L/C Issuers
from time to time party thereto and the Administrative Agent (capitalized terms
used but not defined herein having the meaning provided in the Credit
Agreement), pursuant to which the Lenders provided the Borrower with a senior
secured asset-based revolving credit facility in the amount of $100,000,000;

WHEREAS, each Loan Party under the Existing Credit Agreement expects to realize
substantial direct and indirect benefits as a result of this Agreement becoming
effective and the consummation of the transactions contemplated hereby and
agrees to reaffirm its obligations pursuant to the Credit Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth herein;

WHEREAS, the undersigned, constituting the Supermajority Lenders, are willing to
agree to such amendments as set forth herein;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.

Credit Agreement Amendments. Effective as of the Amendment No. 1 Effective Date,
the Existing Credit Agreement is hereby amended as follows:

The definition of “Borrowing Base” in the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:

“Borrowing Base” means (a) the sum of 85% of Eligible Accounts of the Loan
Parties; plus (b) either (i) with respect to any calculation conducted at any
time prior to the completion of Administrative Agent’s and its third-party
consultants’ and representatives’ initial field examination and appraisal of the
Inventory of the Loan Parties after the Closing Date (it being understood that
the Administrative Agent shall be permitted to conduct (or engage third parties
to conduct) customary field examinations and inventory appraisals on the
Inventory in its Permitted Discretion at any such time, and such initial field
examination and inventory appraisal shall constitute a field examination and/or
appraisal, as applicable, contemplated by Section 6.06(b)(i)), the lesser of (A)
20% of the net book value of Eligible Inventory of the Loan Parties located in
the U.S. and (B) 30% of the Borrowing Base or (ii) with respect to any
calculation conducted at any time thereafter, the lesser of (A) the lesser of
(x) 65% of the lower of cost or market value (on a first-in-first-out basis) of
Eligible Inventory of the Loan Parties and (y) 85% of the Net Orderly
Liquidation Value of Eligible Inventory of the Loan Parties and (B) 30% of the
Borrowing Base; minus (c) Reserves established by the Administrative Agent in
the exercise of its Permitted Discretion. The Administrative Agent shall have
the right, acting within the Administrative Agent’s Permitted Discretion, (x) to
modify eligibility standards upon three (3) Business Days’ prior notice to MKS
and (y) to establish and modify Reserves against the Borrowing Base upon three
(3) Business Days’ prior notice to MKS (it being understood that on or after the
third Business Day prior to the effectiveness of such establishment or
modification, solely for purposes of incurring any new Credit Extension, the
Borrowing Base shall be calculated after giving effect to such establishment or
modification of Reserves).



--------------------------------------------------------------------------------

In connection with any Post-Closing Acquisition, MKS may submit a Borrowing Base
Certificate reflecting a calculation of the Borrowing Base that includes
Eligible Accounts acquired in connection therewith (the “Acquired Eligible
Accounts”) and, if Eligible Inventory has been included in the Borrowing Base
pursuant to clause (b) of this definition above, Eligible Inventory acquired in
connection therewith (the “Acquired Eligible Inventory”). From and after the
Acquisition Date (as defined below), the Borrowing Base hereunder shall be
calculated giving effect thereto; provided that prior to the occurrence of a
Borrowing Base Examination with respect to such Acquired Eligible Accounts and
Acquired Eligible Inventory, from the date such Post-Closing Acquisition is
consummated (the “Acquisition Date”) until the date that is 60 days after the
Acquisition Date, the aggregate amount of Acquired Eligible Accounts and
Acquired Eligible Inventory included in the Borrowing Base prior to the
completion of a Borrowing Base Examination with respect thereto shall not exceed
10% of the Borrowing Base (calculated after giving effect to the inclusion of
the Acquired Eligible Accounts and Acquired Eligible Inventory as to which a
Borrowing Base Examination has not occurred). From the 61st day following the
Acquisition Date (or such later day as the Administrative Agent may agree) with
respect to any applicable Acquired Eligible Accounts and Acquired Eligible
Inventory, the Borrowing Base shall be calculated without reference to such
Acquired Eligible Accounts and the Acquired Eligible Inventory until a Borrowing
Base Examination has occurred with respect to such assets; it being understood
and agreed that (x) no Default or Event of Default shall result from any failure
for a Borrowing Base Examination with respect to Acquired Eligible Accounts or
Acquired Eligible Inventory to occur on or prior to the dates indicated above
and (y) any such Borrowing Base Examination with respect to Acquired Eligible
Accounts or Acquired Eligible Inventory shall not count toward the limitations
on the number of inventory appraisals and field examinations contained in
Section 6.06(b).”

 

4.

Effective Date Conditions. This Agreement will become effective on the date (the
“Amendment No. 1 Effective Date”), on which each of the following conditions
have been satisfied in accordance with the terms therein:

 

  (a)

Executed Amendment. The Administrative Agent (or its counsel) shall have
received duly executed counterparts of this Agreement;

 

  (b)

Representations and Warranties. The representations and warranties of the
Borrowers and the other Loan Parties contained in Article V of the Credit
Agreement and in any other Loan Document shall be (i) in the case of
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or similar language, true and correct in all respects on the date of
hereof and (ii) in the case of all other representations and warranties, true
and correct in all material respects, in each case, on and as of the date
hereof, in each case, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct on the basis set forth above as of such earlier date;

 

2



--------------------------------------------------------------------------------

  (c)

No Default. No Default or Event of Default shall have occurred and be continuing
on the Amendment No. 1 Effective Date immediately after giving effect to this
Amendment; and

 

  (d)

Payment of Fees. The Administrative Agent shall have received all fees and other
amounts previously agreed to in writing by the Arrangers and the Borrower to be
due on or prior to the Amendment No. 1 Effective Date, including, to the extent
invoiced at least two (2) Business Days prior to the Amendment No. 1 Effective
Date (or such later date as is reasonably agreed by the Borrower), legal fees
and expenses and the fees and expenses of any other advisors in accordance with
the terms of the Credit Agreement.

 

5.

Representations and Warranties. By its execution of this Agreement, each Loan
Party (and solely in the case of clause (d) below, each Borrower) hereby
represents and warrants that:

 

  (a)

such Loan Party has all requisite corporate or other organizational power and
authority to execute, deliver and perform its obligations under this Agreement;

 

  (b)

the execution, delivery and performance by such Loan Party of this Agreement
(x) have been duly authorized by all necessary corporate, partnership, limited
liability company or other organizational action, and (y) do not and will not
(i) contravene the terms of any of such Loan Party’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than Permitted Liens) under, any Contractual Obligation to
which such Loan Party is a party or any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject except in the case of this clause (ii) any such conflict,
breach or contravention that would not reasonably be expected individually or in
the aggregate to have a Material Adverse Effect or (iii) violate any Law, except
in any case for such violations that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect;

 

  (c)

this Agreement has been duly executed and delivered by each Loan Party that is
party hereto, and this Agreement constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, examinership, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and (ii) that rights of acceleration and the availability of equitable
remedies may be limited by equitable principles of general applicability
(regardless of whether enforcement is sought by proceedings in equity or at
law); and

 

  (d)

both immediately before and after giving effect to the Amendment No. 1 Effective
Date, (i) the representations and warranties of the Borrowers and the other Loan
Parties contained in Article V of the Credit Agreement and in any other Loan
Document shall be (A) in the case of representations and warranties qualified by
“materiality,” “Material Adverse Effect” or similar language, true and correct
in all respects on the date of hereof and (B) in the case of all other
representations and warranties, true and correct in all material respects, in
each case, on and as of the date hereof, in each case, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct on the basis set forth above as of
such earlier date and (ii) no Default or Event of Default shall have occurred
and be continuing.

 

3



--------------------------------------------------------------------------------

6.

Reaffirmation of the Loan Parties; Reference to and Effect on the Credit
Agreement and the other Loan Documents.

 

  (a)

Each Loan Party hereby consents to the amendment of the Credit Agreement
effected hereby and confirms and agrees that, notwithstanding the effectiveness
of this Agreement, each Loan Document to which such Loan Party is a party is,
and the obligations of such Loan Party contained in the Credit Agreement, this
Agreement or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Agreement. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the existing security interests granted by such Loan Party in favor of the
Senior Credit Parties pursuant to the Loan Documents in the Collateral described
therein shall continue to secure the obligations of the Loan Parties under the
Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents. Except as specifically amended by this Agreement, the Credit
Agreement and the other Loan Documents shall remain in full force.

 

  (b)

The execution, delivery and performance of this Agreement shall not constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of any Agent or Lender under, the Credit Agreement or any of the other Loan
Documents.

 

  (c)

On and after the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Agreement.

 

7.

Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except as permitted by Section 10.01 of the Credit Agreement.

 

8.

Integration. This Agreement constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall not constitute a novation of any amount owing under
the Existing Credit Agreement and all amounts owing in respect of principal,
interest, fees and other amounts pursuant to the Existing Credit Agreement and
the other Loan Documents shall, to the extent not paid or exchanged on or prior
to the Amendment No. 1 Effective Date, continue to be owing under the Credit
Agreement or such other Loan Documents until paid in accordance therewith.

 

9.

Severability. The provisions of Section 10.12 of the Existing Credit Agreement
are hereby incorporated by reference, mutatis mutandis, as if originally made a
part hereof.

 

10.

GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. THE
PROVISIONS OF SECTION 10.13 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE, MUTATIS MUTANDIS, AS IF ORIGINALLY MADE A PART HEREOF.

 

4



--------------------------------------------------------------------------------

11.

Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

12.

Loan Document. On and after the Amendment No. 1 Effective Date, this Agreement
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents (it being understood that for the avoidance of doubt
this Agreement may be amended or waived by the parties hereto solely as set
forth in Section 7 above).

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

MKS INSTRUMENTS, INC. By:  

/s/ Seth H. Bagshaw

  Name:   Seth H. Bagshaw   Title:   Senior Vice President, Chief Financial    
Officer and Treasurer NEWPORT CORPORATION By:  

/s/ Seth H. Bagshaw

  Name:   Seth H. Bagshaw   Title:   President and Treasurer ELECTRO SCIENTIFIC
INDUSTRIES, INC. By:  

/s/ Seth H. Bagshaw

  Name:   Seth H. Bagshaw   Title:   President and Treasurer ESI INTERNATIONAL
CORPORATION By:  

/s/ Seth H. Bagshaw

  Name:   Seth H. Bagshaw   Title:   President and Treasurer

[Signature Page to First Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

ESI CHINA, INC. By:  

/s/ Seth H. Bagshaw

  Name:   Seth H. Bagshaw   Title:   President and Treasurer ESI LEASING, LLC
By:  

/s/ Kathleen F. Burke

  Name:   Kathleen F. Burke   Title:   Manager

[Signature Page to First Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and as a Lender By:  

/s/ Komal Ramkirath

  Name:   Komal Ramkirath   Title:   Assistant Vice President

[Signature Page to First Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Matthew T. O’Keefe

  Name:   Matthew T. O’Keefe   Title:   Senior Vice President

[Signature Page to First Amendment to ABL Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Manuel Burgueno

  Name:   Manuel Burgueno   Title:   Senior Vice President

[Signature Page to First Amendment to ABL Credit Agreement]

 